Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Allowance

Response to Arguments
Applicant’s amendment and arguments, see Remarks, filed 9/9/2021, with respect to Christodoulidis in view of He have been fully considered and are persuasive.  The 35 USC 103 rejection has been withdrawn. 
Amendment with object claim language of claim 2 into independent claim 1 overcome the rejection. Please see below for reason of allowance. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The applicant’s amendment to claims 1, incorporated subject matter which has been view as allowable after review of the IDS, prior art listing and search in the given time of examination. 
The prior arts of record fails to anticipate or render obvious in combination the limitations found in the above identified claims. Particularly, the prior art of record fail to teach the following:

    PNG
    media_image1.png
    606
    656
    media_image1.png
    Greyscale



The closest prior art found: 
Christodoulidis (Multisource Transfer learning with convolutional neural networks for lung pattern analysis; IEEE Journal of biomedical and health informatics Vol 21, NO. 1, January 2017; https://ieeexplore.ieee.org/stamp/stamp.jsp?tp=&arnumber=7776792 ) teach early diagnosis of 

He (Deep Residual Learning for Image Recognition; Dec 2015; https://arxiv.org/pdf/1512.03385.pdf) teaches evaluate 18-layer and 34- layer residual nets (ResNets). The baseline architectures are the same as the above plain nets, expect that a shortcut connection is added to each pair of 3×3 filters as in Fig. 3 (right). In the first comparison (Table 2 and Fig. 4 right), we use identity mapping for all shortcuts and zero-padding for increasing dimensions (option A). So they have no extra parameter compared to the plain counterparts. We have three major observations from Table 2 and Fig. 4. First, the situation is reversed with residual learning – the 34-layer ResNet is better than the 18-layer ResNet (by 2.8%). More importantly, the 34-layer ResNet exhibits considerably lower training error and is generalizable to the validation data. This indicates that the degradation problem is well addressed in this setting and we manage to obtain accuracy gains from increased depth.








    PNG
    media_image1.png
    606
    656
    media_image1.png
    Greyscale


	Claim 1 is allowed. No renumbering is required. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSUNG YIN TSAI whose telephone number is (571)270-1671.  The examiner can normally be reached on 5:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire X. Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TSUNG YIN TSAI/Primary Examiner, Art Unit 2663